DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 2 March 2020 has been accepted and entered.
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bartl et al. (US 2017/0258423 A1) disclose a method and system for phase-contrast imaging (par. [0017]) comprising an X-ray source (F), a pixelated detector (D), and a plurality of gratings (G0, G1), wherein the one of the gratings is moved stepwise (phase-stepping apparatus, 2).
With respect to claim 14, Bartl does not appear to disclose or reasonably suggest the claimed controller configured or programmed to display, on the display, the X-ray image before reconstruction and the reconstructed image generated by the image processor.
With respect to claim 20, Bartl does not appear to disclose or reasonably suggest the claimed imaging device configuration wherein the device is configured to operate in a high-speed imaging mode in which the X-ray image is captured with a shorter X-ray charge accumulation time in the X-ray detector than that in a standard imaging mode, in addition to the other claim elements.
Claims 15-19 and 21-26 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses various aspects related to phase contrast imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        20 September 2021